Finch, J. (dissenting).
Section 209 of the Civil Practice Act authorizes a joinder of the parties plaintiff in the case at bar. Said section reads in part as follows: “ All persons may be joined in one action as plaintiffs, in whom any right to relief in respect of or arising out of the same transaction or series of transactions is alleged to exist whether jointly, severally or in the alternative, where if such persons brought separate actions any common question of law or fact would arise * *
If a separate action were brought by each plaintiff there would be common to both such actions the questions as to the drawing, certification, indorsement, presentation and improper payment of the check in question, which check is the subject-matter of both actions. While a recovery by one plaintiff would prevent a like recovery by the other, the facts alleged in the complaint show a liability in the alternative. The statute by its express terms refers to a right in more than one person in the alternative. There appears no ambiguity whatsoever. Where the language is definite and precise there lies no room for implication and exclusion. (McCluskey v. Cromwell, 11 N. Y. 593, 601.)
As yet there are not many decisions involving this section. Said section, however, was taken from the English Practice Act (Rules of the Supreme Court, order XVI, rule 1), which has been the subject of many decisions by the courts of that country. In 1894 it was held that the rule as then constituted had no reference to the joinder of several causes of action, but merely with the parties to an action. (Smurthwaite v. Hannay, L. R. [1894] A. C. 494.) To meet that objection the rule was amended in 1896 so as to read *672as it does in said section 209 of the Civil Practice Act. Since then the English courts have consistently held that any number of separate and distinct causes of action may be joined, subject only to two conditions: (1) The right to relief must in each case arise out of the same transaction or series of transactions; and (2) there must be a common question of fact or law. The whole of a transaction or series of transactions need not be involved in the relief sought by each plaintiff, but only “ where the investigation would to a great extent be identical.” (Markt & Co., Ltd., v. Knight Steamship, Ltd., L. R. [1910] 2 K. B. 1021; Stroud v.Lawson, L. R. [1898] 2 Q. B. 54.) In the latter case it was said: “ I do not think that the rule means that the whole of a transaction must be involved in each of the causes of action joined. I think that, if there was a transaction or series of transactions in respect of which one plaintiff was interested up to a certain point, and other plaintiffs were interested, not only up to that point, but in respect of the eatire transaction or series of transactions from beginning to end, under this rule they might join their separate causes of action in one action, because there would be one transaction or series of transactions in respect of which the various plaintiffs all claimed a right to relief. Their remedies or damages might be different, but they would be claiming relief in respect of the same transaction or series of transactions.”
It is to be noted that, even before the amendment of the rule as aforesaid, it was said (Smurthwaite v. Hannay, supra): “ The rule applies to cases where it is doubtful in which of the plaintiffs, or in what number of the plaintiffs, and whether jointly or severally, the legal right to relief exists, and also to cases * * * in which several plaintiffs having separate rights claim the same relief.”
It is the policy of the English courts to accord a liberal construction to the rules of this order with a view to simplifying the practice and curtailing litigation. (Payne v. British Time Recorder Co., Ltd., L. R. [1921] 2 K. B. 1.) That case involved a construction of rule 4 of order XVI of the English Rules of the Supreme Court (similar to Civ. Prac. Act. § 211), which, although applying to defendants, is a direct authority on the meaning of the phrase “in the alternative.” It reads: “All persons may be joined as defendants against whom the right to any relief is alleged to exist, whether jointly, severally, or in the alternative. * * *.”
In the case last above cited it was held that “ where claims by or against different parties involve or may involve a common question of law or fact bearing sufficient importance in proportion to the rest of the action to render it desirable that the whole of the matters should be disposed of at the same time the *673court will allow the joinder of plaintiffs or defendants, subject to its discretion as to how the action should be tried." In that case a joinder of defendants was permitted, although success against one defendant was incompatible with and “ destructive of ” success against the other. The court said: “ In the present case A. has entered into a contract with B. to supply him (A.) with certain goods according to sample, and has also entered into a contract with C. to sell the goods to be supplied to him by B. according to the same sample. C. now says that the goods supplied to him are not according to sample. B. says that they are according to sample. The first question of fact is whether the goods which have passed from B. through A. to C. are sold in each case on the same sample. That question would soon be disposed of at the trial. There is then the question common to both cases: Are the goods according to this sample or not. If the two present defendants were not joined the result would be that there would be two actions which would be set down to be heard together. * * * ”
So in the case at bar there are common questions of fact and law involved, and in the absence of a showing of prejudice by another party to the action, there is a proper joinder.
It follows that the order should be affirmed, with ten dollars costs and disbursements.
Smith, J., concurs.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to serve an amended complaint on payment of said costs.